Citation Nr: 1449775	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-32 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1976, September 1981 to September 1984, September 2001 to April 2002, and August 2003 to July 2004.  He also had periods of active duty for training (ACDUTRA), to include in July 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2012, the Board determined that reconsideration of the Veteran's April 2001 claim of entitlement to service connection was warranted pursuant to 38 C.F.R. § 3.156(c).  The appeal was remanded in December 2012 and March 2014 for development of the record. 


FINDING OF FACT

Residuals of a left eye injury, including left eye blindness, chronic iridocyclitis, secondary glaucoma, and posterior synechiae, are related to injury during ACDUTRA in July 1994.


CONCLUSION OF LAW

Residuals of a left eye injury, including left eye blindness, chronic iridocyclitis, secondary glaucoma, and posterior synechiae, were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of service connection, further discussion of the VCAA is not necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service records include a DA Form 2173, Statement of Medical Examination and Duty Status, dated in July 1994.  This document reflects that the Veteran was struck in the left eye with a piece of plastic tent support.  The injury was considered to have been in the line of duty.  The Veteran was treated at a civilian hospital.  The diagnosis was conjunctivitis secondary to irritation.  A patch and eye drops were prescribed.  An individual sick slip dated July 20, 1994 indicates iritis of the left eye, traumatic versus idiopathic.  

The report of an August 1998 enlistment examination indicates that general eye and opthalmoscopic examinations were normal.  Visual acuity in the left eye was 20/25, correctible to 20/20.  At that time, the Veteran did not report a history of eye problems.

In March 1999 the Veteran certified that he did not have current medical problems and had not had any such problems since his most recent periodic or annual medical screening.  

An individual sick slip dated in July 1999 shows the Veteran's complaints of left eye burning.  Conjunctivitis of the left eye was diagnosed.  

In October 2000 the Veteran certified that he did not have current medical problems and had not had any such problems since his most recent periodic or annual medical screening.  

In December 2000 the Veteran was seen at the Hattiesburg Eye Clinic for reevaluation of iritis/uveitis of the left eye, noted to be secondary to injury.  The diagnosis was iritis, improved.

In March 2001 the Veteran certified that he did not have current medical problems and had not had any such problems since his most recent periodic or annual medical screening.  

A January 2004 report of medical assessment indicates the Veteran's report that his overall health was better compared to his last medical assessment or physical examination.  He identified swollen knee and painful ankles, as well as problems with his gums.  He indicated that he had no other questions or concerns about his health.  With respect to his medical history, the Veteran indicated that he used medication for his eyes, and that he had an eye disorder or trouble.  The examiner noted the eye injury and diagnosis of conjunctivitis, with no complications or sequelae.  An associated January 2004 report of medical examination indicates that the Veteran's eyes were normal.  Distance vision in the left eye was 20/30 and near vision was 20/100.  The summary of defects and diagnoses did not include any comments referable to the Veteran's eyes.  

A May 2004 record from an Army hospital indicates the Veteran's reported history of eye infection.  The Veteran stated that he self-medicated when his eye was red.  The provider noted that it appeared at one time that the Veteran had bilateral synechiae, and that they were still attached at some points.  The Veteran reported that an eye doctor had told him that he had glaucoma.  

On VA examination in April 2010, the Veteran's history was reviewed.  The examiner indicated that the Veteran's in-service injury was to the right eye, and that iritis subsequently developed, which was common with such an injury.  Following examination, diagnoses included chronic, active recurrent iritis in the right eye; papillary synechiae to the lens in the right eye; and 3+ cataract right eye.  With respect to the left eye, the examiner noted that the cornea and lens were normal.  He concluded that the chronic recurrent iritis with resultant iris scarring, synechiae, and cataract were the result of recurrent iritis or of continued treatment with ocular steroids to control iritis.  

In May 2010 the RO requested that the examiner again review the record, asking him to clarify whether he mis-identified the affected eye.  It reiterated that the Veteran's claim was for left eye disability and that service treatment records reflected injury to the left eye.

The Veteran was re-examined in July 2010.  The examiner noted that the previous examination had identified problems with the right eye, but that the service history indicated injury to the left eye.  He indicated that on re-examination, findings were essentially the same as the previous examination, with chronic recurrent iritis with pupilary synechia and early cataract on the right.  He indicated that references in the military records referred to the left eye, but that the Veteran's complaints referred to his right eye.  He concluded that there was no evidence or a correlation between the left eye injury and the recurrent chronic iritis in the right eye.

VA treatment records dated subsequent to the 2010 examinations reflect that in April 2011, the Veteran had 360 degree posterior synechiae in the left eye as well as a dense cataract.  A subsequent April 2011 VA record indicates chronic uveitis bilaterally with very poor vision.  The provider noted that work up for autoimmune disease was essentially negative.  

In light of the findings pertaining to the Veteran's left eye both before and after the 2010 examinations, the Board in December 2012 expressed concern that that the examining physician did not fully address the medical history in reaching his conclusion.  The appeal was again remanded.

On examination in January 2013, diagnoses included blindness in the left eye, chronic iridocyclitis, secondary glaucoma, and bilateral posterior synechiae.  The examiner opined that it was "as likely as not that original injury of trauma to left eye may have stimulated episode of iritis to left eye, but recurrent episodes of iridocyclitis left eye is unknown etiology and wouold [sic] not usually be thought to be related to injury in left eye."  He did not discuss the underlying reasoning for his conclusions.  In light of the complicated history related to the Veteran's claimed left eye disability, the Board determined that clarification should be sought, and returned the appeal to the RO so that the file could be reviewed by the examining physician and to obtain from him an addendum opinion.  

In April 2014, the same VA examiner stated that he had reviewed the claims file and indicated that the current diagnoses were most likely caused by chronic recurring iritis first diagnosed in 1994, since such was unfortunately the end result of chronic recurring iritis.

Upon consideration of the record, the Board has determined that service connection is warranted for the claimed left eye disability.  In this regard, the record contains a history of an injury on ACDUTRA during July 1994, and the Veteran's subsequent complaints of left eye problems.  It also contains various diagnoses referable to the Veteran's left eye.  Notably, the Veteran was examined on various occasions by the same examiner, who ultimately concluded that the current diagnoses were caused by chronic recurring iritis, which was first diagnosed in 1994.  Accordingly, the Board concludes that service connection for the residuals of the Veteran's in-service left eye injury may be granted.


ORDER

Service connection for residuals of a left eye injury is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


